DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US  2020/0296701 A1) in view of Choudhury et al. (US 2012/0140708 A1).
Regarding claims 1 and 7:
	Park discloses a user equipment (UE) (Para. [0046], “user equipment (UE)”) comprising: one or more non-transitory computer-readable media containing computer-executable instructions embodied therein; and at least one processor coupled to the one or more non-transitory computer-readable media (Para. [0039]), the at least one processor configured to execute the computer-executable instructions to: receive, from a base station (BS) (Para. [0046], “base station (BS)”), a Radio Resource Control (RRC) configuration to configure a first semi-persistent scheduling (SPS) physical downlink shared channel

Park does not disclose wherein the RRC configuration includes a first parameter that indicates a priority of the first UCI. 
Choudhury teaches using RRC configuration to indicate a priority of UCI (Para. [0120]-[0121], 
“radio resource control (RRC) prioritization” for channel state information (CSI) reports). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Choudhury to include the feature that the RRC configuration includes a first parameter that indicates a priority of the first UCI, in order to enable prioritization for transmission of multiple CSI reports.
Regarding claims 2 and 8:
Park further discloses wherein the at least one processor is further configured to execute the computer-executable instructions to: receive, from the BS, a downlink control information (DCI) format that schedules a PDSCH reception (Para. [0132], “DCI field including priority information”); and generate second UCI in response to the PDSCH reception (Para. [0130], “HARQ-ACK information corresponding to PDSCHs”); wherein the DCI format includes a field that indicates a priority of the second UCI (Para. [0132]).  
Regarding claims 3 and 9:
Park further discloses wherein the first UCI and the second UCI partially or fully overlap in a time domain (Para. [0128]), and the at least one processor is further configured to execute the computer-
Regarding claims 4 and 10:
Park further discloses wherein the first UCI includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information (Para. [0128], “HARQ-ACK 450”).  

Allowable Subject Matter
Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BO HUI A ZHU/               Primary Examiner, Art Unit 2465